

116 HRES 1231 IH: Calling for an end to enforced disappearances in Asia and around the world, and calling upon the United States to ratify the International Convention for the Protection of All Persons from Enforced Disappearance.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1231IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Sherman (for himself and Mr. Raskin) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCalling for an end to enforced disappearances in Asia and around the world, and calling upon the United States to ratify the International Convention for the Protection of All Persons from Enforced Disappearance.Whereas enforced disappearances constitute grave human rights violations and are a crime under international law;Whereas the International Convention for the Protection of All Persons from Enforced Disappearance (ICPPED) was adopted by the United Nations General Assembly on December 20, 2006, and entered into force on December 23, 2010;Whereas Article 2 of the ICPPED defines enforced disappearance as the arrest, detention, abduction or any other form of deprivation of liberty by agents of the State or by persons or groups of persons acting with the authorization, support or acquiescence of the State, followed by a refusal to acknowledge the deprivation of liberty or by concealment of the fate or whereabouts of the disappeared person;Whereas, since its creation in 1980, the United Nations Working Group on Involuntary Enforced Disappearances brought up 57,891 cases to the attention of 108 states, and 45,811 cases remain unresolved;Whereas the fate and whereabouts of hundreds of thousands of victims of enforced disappearances around the world continue to be unknown even decades after the end of conflict and repressive regimes;Whereas the failure to clarify the fate and whereabouts of those forcibly disappeared causes continuing pain and suffering to survivors and victims, and hinders societal reconciliation and justice;Whereas clarifying the fate of those who have been forcibly disappeared is an essential measure of transitional justice, alongside criminal accountability, truthtelling initiatives, and reparations, all of which assist societies in addressing legacies of mass atrocities, ensuring accountability, and preventing the recurrence of conflict and atrocities;Whereas under the International Convention on Disappearances, every victim has the right to know the truth regarding the circumstances of the enforced disappearance, the progress and results of the investigation, and the fate of the disappeared person;Whereas relatives of victims of enforced disappearances and members of civil society often face reprisals for seeking information and justice, and such reprisals are often carried out under the pretext of security and counterterrorism measures;Whereas the United Nations Committee on the Elimination of Racial Discrimination was alarmed by the numerous reports about arbitrary detention of possibly a million Uyghurs and Muslim minorities;Whereas most Uyghur detainees are held without or on unknown charges in several facilities in the Xinjiang Uyghur Autonomous Region, and the whereabouts and physical condition of many remain unknown;Whereas with the passage into law of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145), it is the policy of the United States to condemn the mass arbitrary detention of Uyghurs and members of other Muslim minority groups in Xinjiang and sanction those responsible for causing the disappearances of persons and the prolonged detention of those persons without charges and trial;Whereas according to Amnesty International, Sri Lanka is home to one of the world’s highest number of enforced disappearances, with somewhere between 60,000 to 100,000 people allegedly disappeared since the late 1980s;Whereas, during the 26-year civil war ending in 2009 between government forces and the Liberation Tigers of Tamil Eelam, tens of thousands of Tamils were forcibly disappeared by the police, military, and paramilitary operatives;Whereas the United Nations Working Group on Enforced or Involuntary Disappearances stated in 2020 that the second-largest number of unresolved enforced disappearance cases in the world before the Working Group involves Sri Lanka, with the Working Group having transmitted communications to the Sri Lankan Government relating to over 12,700 disappearance cases, of which 6,117 were still outstanding, and that Sri Lankan state authorities, have not replied in regard to any cases;Whereas in 2016 the Sri Lankan Government acknowledged having received at least 65,000 complaints of enforced disappearances since 1995;Whereas Sri Lanka ratified the International Convention for the Protection of All Persons from Enforced Disappearance in May 2016, and passed domestic legislation criminalizing enforced disappearances in March 2018; Whereas, according to a 2020 United Nations Special Rapporteur’s report, no observable progress has been made on pending cases, including habeas corpus applications into the disappearance of Tamil Tigers and members of their families who surrendered during the final days of the war;Whereas, in January 2020, President Gotabaya Rajapaksa stated that missing persons are actually dead, without providing any evidence;Whereas lawyers, human rights defenders, and victims involved in cases of enforced disappearances face intimidation, harassment, and violence from state and private actors, particularly since Rajapaksa became President;Whereas the Government of Sri Lanka has promoted high-ranking military officials suspected of forcibly disappearing persons and bearing responsibility for war crimes, including Lieutenant General Shavendra Silva, and has failed to hold accountable other current military officials accused of war crimes;Whereas, since January 2020, the practice by the former government of issuing interim relief to families of the disappeared, as recommended by the Office on Missing Persons, was discontinued, putting families of disappeared persons under further financial strain;Whereas the Rajapaksa government has said it will no longer comply with the United Nations Human Rights Council Resolution 30/1, supported by the United States, committing Sri Lanka to truth, justice, and accountability for violations of human rights;Whereas Sri Lankan authorities are failing to effectively investigate and, where there is sufficient evidence, prosecute those suspected of perpetrating enforced disappearances, as recommended by the United Nations Working Group on Enforced or Involuntary Disappearances;Whereas Tamil families of the disappeared have demonstrated tremendous courage in conducting continuing protests, lasting over 1,300 days, to demand answers from the Sri Lankan state, despite being met with threats, intimidation, and harassment by state security forces;Whereas the Prevention of Terrorism Act, a law that has been misused to facilitate enforced disappearances, remains in use, despite the former government’s pledges to repeal it;Whereas under the Government of former President Suharto, from 1967 to 1998, countless Indonesians were victims of enforced disappearances conducted by the military, police, intelligence agencies, and other state authorities;Whereas rather than investigate and hold those responsible for enforced disappearances to account, the Indonesian Government has appointed former generals allegedly involved in kidnappings and enforced disappearances to senior posts in the Defense Ministry;Whereas, during Indonesia’s occupation of East Timor from 1975 to 1999, around 18,600 people were forcibly disappeared, as documented by the independent Commission for Reception, Truth and Reconciliation (CAVR) in its 2005 report;Whereas, in 2010, Indonesia signed the International Convention for the Protection of All Persons from Enforced Disappearance signaling its recognition of its obligation to investigate ongoing disappearances; however, it has yet to ratify the convention;Whereas the United Nations Working Group on Enforced or Involuntary Disappearances has received 1,144 cases of allegations of enforced disappearances from Pakistan between 1980 and 2019;Whereas, in 2011, Pakistan established the Commission of Inquiry on Enforced Disappearances (COIED) to trace the whereabouts of allegedly enforced disappeared persons and fix responsibility on individuals or organizations responsible;Whereas, since 2011, Pakistan’s COIED has received more than 5,290 reported cases of enforced disappearances carried out by state officials;Whereas the majority of the victims of enforced disappearances in Pakistan are Baloch, Pashtun, or Sindhi;Whereas the Government of Pakistan has not adequately investigated and held perpetrators of enforced disappearances responsible;Whereas the United Nations Working Group on Enforced or Involuntary Disappearance has described a culture of entrenched impunity regarding the practice of enforced disappearances in Pakistan;Whereas the whereabouts and fate of over 2,000 victims of enforced disappearances of citizens (Sindhis) of Sindh Province, Pakistan, remain unsolved, including those of—(1)Aqib Chandio, 20, a student, abducted for the second time on July 7, 2020;(2)Gulam Rasul Shar and Bashir Ahmed Shar, brothers, abducted in Karachi on August 16, 2020;(3)Mehran Ali Mirani, 18, a student and shopkeeper, violently abducted in Hyderabad, Sindh, on January 13, 2020; and(4)Insaf Ali Dayo, a young tailor, abducted from his shop in Larkana, Sindh, by a group that included uniformed military personnel on May 29, 2017;Whereas disappeared people who have been released have received threats, or threats to their family members, to prevent them from recounting their experience to media or seeking justice;Whereas Amnesty International and other internationally recognized human rights organizations have called upon the Government of Pakistan to end enforced disappearances against all individuals, including Sindhis, and to either immediately release the victims of enforced disappearance or ensure that they are brought promptly before a judge in a civilian court to rule on the lawfulness of their arrest or detention; andWhereas according to the United Nations, states have a duty to strengthen their efforts, with the support of international human rights mechanisms, to prevent enforced disappearances, to search for victims, and to increase assistance to victims and their relatives: Now, therefore, be itThat the House of Representatives—(1)calls for justice for victims of enforced disappearances and accountability for those bearing responsibility for these crimes;(2)calls for United States law enforcement to use all available legal and statutory tools to ensure that alleged perpetrators of enforced disappearances are held accountable in United States courts and to ensure that the United States is not a safe haven for human rights violators;(3)urges all countries to abandon the unlawful practice of enforced disappearances;(4)calls upon the Department of State and the United States Agency for International Development to continue to support transitional justice measures and initiatives to assist victims and survivors of enforced disappearances, including by supporting national, international, and hybrid mechanisms to clarify the fate and whereabouts of the disappeared;(5)urges the United States to sign and ratify the International Convention for the Protection of All Persons from Enforced Disappearance; (6)calls upon the Government of China to—(A)immediately release all persons held in arbitrary detention in Xinjiang, unless there is sufficient credible and admissible evidence that they have committed an internationally recognized offense;(B)repeal or amend all laws and regulations, and end all related measures, that impermissibly restrict the exercise of human rights by Uyghurs and other ethnic minorities; and(C)allow independent and unrestricted access to Xinjiang for independent human rights monitors, and make the whereabouts and condition of all detainees known to their families;(7)calls upon the Government of Sri Lanka to—(A)carry out effective and independent investigations with a view of swiftly bringing to justice those responsible for enforced disappearances;(B)recommit the Government to complying with the transitional justice goals and framework as articulated in the United Nations Human Rights Council Resolution 30/1, and implement measures to establish the transitional justice mechanisms outlined in the resolution;(C)end the threats and intimidation against families of the disappeared, journalists, human rights defenders, and lawyers engaged in cases of enforced disappearances;(D)consult with victims and families of the disappeared, release lists of those detained since 1978 under the Prevention of Terrorism Act, and investigate and release a list of all secret detention centers;(E)resume the practice of issuing interim relief to families of the disappeared, as recommended by the Office on Missing Persons; (F)repeal the Prevention of Terrorism Act and stop the misuse of laws, including the International Covenant on Civil and Political Rights, to threaten, harass and prosecute dissenters, journalists and activists; and(G)work with the United States Government to pursue those responsible for atrocity crimes and ensuring that the fate of all of those disappeared is determined;(8)calls upon the Government of Indonesia to—(A)fulfill the Government’s obligations under international law;(B)ensure that the military institution cooperates with human rights and justice sector institutions, including the Human Rights Commission;(C)establish ad hoc human rights courts for enforced disappearances in 1997–1998 and prosecute those responsible for enforced disappearances and other atrocities in Indonesia; and(D)ratify the signed Convention for the Protection of All Persons from Enforced Disappearance; and(9)calls upon the Government of Pakistan to—(A)swiftly release all citizens of Pakistan who have been arbitrarily abducted and detained;(B)condemn the enforced disappearance of Sindhis, of any religion or association, in Sindh Province;(C)work to ensure any actions taken in pursuit of legitimate security threats respect the human rights of all people and adhere to international human rights law; and(D)criminalize the practice of enforced disappearances.